United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
SHERMAN INDIAN HIGH SCHOOL,
Riverside, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0161
Issued: May 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 30, 2017 appellant filed a timely appeal from an August 16, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from the last merit decision, dated November 21, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.

1
Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated March 15, 2018, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 18-0161 (issued March 15, 2018).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed under 5 U.S.C. § 8124.
FACTUAL HISTORY
On September 29, 2016 appellant, then a 57-year-old school janitor, filed a traumatic injury
claim (Form CA-1) alleging that, on September 25, 2016, he pulled his left arm/shoulder while in
the performance of his federal employment duties. He explained that he was attempting to change
a tire on home Living Vehicle #1 when the jack gave out. Appellant did not indicate on the claim
form that he had stopped work.
In an October 13, 2016 development letter, OWCP noted no documentation had been
received with his claim. It requested that appellant submit evidence in support of his claim,
including a physician’s opinion supported by a medical explanation as to how the reported work
incident caused or aggravated a medical condition.
OWCP thereafter received progress notes from Dr. Dana Robert Johnson, a specialist in
occupational medicine, dating from September 29, 2016. In an October 12, 2016 report,
Dr. Johnson related appellant’s history of the September 25 2016 incident, and a diagnosis of left
shoulder arthritis. He indicated that appellant’s employment incident, as well as preexisting
causes, contributed to this diagnosis.
By decision dated November 21, 2016, OWCP denied appellant’s claim, finding that the
medical evidence submitted was insufficient to establish that the diagnosed condition was causally
related to the accepted September 25, 2016 employment incident.
On an appeal request form dated March 28, 2017, and postmarked March 29, 2017,
appellant requested a telephonic hearing before an OWCP hearing representative.
Appellant continued to submit progress notes from Dr. Johnson, as well as diagnostic
reports.
By decision dated August 16, 2017, OWCP’s Branch of Hearings and Review denied
appellant’s hearing request as untimely filed. OWCP’s hearing representative noted that OWCP
had issued its decision on November 21, 2016, while appellant’s hearing request was postmarked
March 29, 2017, more than 30 days after OWCP’s decision. He found that appellant was not
entitled to a hearing as a matter of right, as the request was submitted more than 30 days after
OWCP’s decision. The hearing representative also considered whether to grant appellant a
discretionary hearing, but determined that the issue in this case could equally well be addressed by
a request for reconsideration before OWCP and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provides: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
2

this section is entitled, on request made within 30 days after the date of the issuance of the decision,
to a hearing on his or her claim before a representative of the Secretary.3
A hearing is a review of an adverse decision by an OWCP’s hearing representative.
Initially, the claimant can choose between two formats: an oral hearing or a review of the written
record. In addition to the evidence of record, the claimant may submit new evidence to the hearing
representative.4 A request for either an oral hearing or a review of the written record must be sent,
in writing, within 30 days of the date of the decision for which the hearing is sought.5 A claimant
is not entitled to a hearing or a review of the written record if the request is not made within 30
days of the date of the decision.6
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting an oral hearing or review of the written record. In such a case, it will so advise the
claimant with reasons.7
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for an oral
hearing was untimely filed. OWCP’s regulations provide that the hearing request must be sent
within 30 days of the date of the decision for which a hearing is sought. Because appellant’s
request was postmarked March 29, 2017, more than 30 days after OWCP’s November 21, 2016
decision, it was untimely and he was not entitled to an oral hearing as a matter of right.
Although appellant’s request for an oral hearing was untimely, OWCP has the discretionary
authority to grant the request and it must exercise such discretion.8 OWCP’s hearing representative
properly exercised his discretion in denying appellant’s hearing request as the issue of whether
appellant established that the diagnosed shoulder condition was causally related to the accepted
September 25, 2016 employment incident could be equally well addressed by a request for
reconsideration before OWCP. The Board finds that the hearing representative properly exercised
his discretionary authority in denying appellant’s request for a hearing.9 The only limitation on
OWCP’s authority is reasonableness. An abuse of discretion is generally shown through proof of
manifest error, a clearly unreasonable exercise of judgment, or actions taken which are contrary to

3

Id. at § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

G.W., Docket No. 10-0782 (issued April 23, 2010); James Smith, 53 ECAB 188 (2001); Id. at § 10.616(a).

6

See S.M., Docket No. 17-1876 (issued January 24, 2018); R.T., Docket No. 08-0408 (issued December 16, 2008).

7

G.W., supra note 5.

8

R.V., Docket No. 17-1286 (issued December 5, 2017).

9

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

3

both logic and probable deductions from established facts.10 In this case, the evidence of record
does not establish that OWCP abused its discretion in denying appellant’s request for a hearing.
Accordingly, the Board finds that OWCP properly denied appellant’s hearing request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated August 16, 2017 is affirmed.
Issued: May 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

Samuel R. Johnson, 51 ECAB 612 (2000).

4

